ALLOWANCE

Response to Preliminary Amendment
Applicant's preliminary amendment filed on 12/10/2021 has been entered.  Claims 1, 11, and 20 have been amended.  Claims 10 and 17 have been cancelled.  Claims 21 and 22 have been added.  Claims 1-9, 11-16, and 18-22 are still pending in this application, with claims 1, 11, and 20 being independent.  The Abstract has been amended and is deemed acceptable.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/20/2021 and 12/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-9, 11-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art of record, including that which is listed on the attached PTO-892 teaches various aspects of that which is claimed, namely a tubular body defining a plurality of longitudinally extending lighting channels, each channel extending along the length of the body; a plurality of lighting strips having spaced apart lights for providing grow lighting for plants, each lighting strip removably positioned in one of the corresponding lighting channels, each lighting strip orienting its corresponding lights to emit light radially outward from the body; and a means for suspending the generally vertical tubular body above the floor as called for in independent claim 1, and similarly in independent claims 11 and 20, the prior art fails to disclose or render obvious these limitations in combination with: a power supply assembly having a plurality of electrical wires corresponding to the plurality of lighting channels, each electrical wire removably attachable to a corresponding lighting strip, the plurality of wires spliced together into a single electrical cord attachable to a power source as called for in the claimed combination of independent claim 1, a power distribution assembly comprising an electrical cable attachable to a power source which splits into a plurality of electrical wires, each wire removably attached to one of the plurality of linear lighting sources as called for in the claimed combination of independent claim 11, and a power supply assembly having a plurality of electrical wires corresponding to the plurality of linear grow light sources, each electrical wire removably attachable to a corresponding grow light source, the plurality of wires spliced together into a single electrical cord attachable to a power source as called for in the claimed combination of independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896